Citation Nr: 1038729	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-19 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
circumcision.

2.  Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to a compensable evaluation 
for residuals of circumcision and a total disability rating based 
on individual unemployability (TDIU).  He claims that his 
inservice circumcision resulted in continual infections ever 
since military service, which have caused pain, atrophied 
testicles, and erectile dysfunction.  At his March 2010 hearing 
before the Board, the Veteran also reported problems requiring 
him to urinate frequently.  He contends that his genitourinary 
disorder limited his ability to work and in fact, his previous 
employment was terminated because he had to go to the restroom 
too often.  Based upon its review of the Veteran's claims folder, 
the Board finds there is a further duty to assist the Veteran 
with his claims herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).

A review of the record reveals that additional private treatment 
records relating to the Veteran's residuals of circumcision are 
available in this case.  Specifically, at the March 2010 Board 
hearing, the Veteran testified that he has been treated for his 
genitourinary disorder by Dr. J.G.  The Veteran stated that he 
went to Dr. G. a year and a half previously, and upon examination 
of the Veteran, Dr. G. advised that the Veteran had an infection 
in the testicle which caused the current genitourinary symptoms.  
The Veteran submitted a March 2010 statement from Dr. G., along 
with a waiver of RO jurisdiction, which prescribed medications 
and explained the need for periodic evaluation for the Veteran's 
genitourinary disorder.  However, no records relating to 
treatments rendered by Dr. J.G. are included in the claims file, 
and no attempt to obtain these records has been made.  When VA is 
put on notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, the 
Board must seek to obtain those records before proceeding with 
the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Accordingly, the RO, 
with the assistance of the Veteran, should attempt to obtain 
these records.

The Board must also remand the claim of entitlement to TDIU.  A 
request for TDIU is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities; if the claimant raises the question 
of whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a TDIU as a result of 
that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 
447, 453-55 (2009).  Accordingly, the issue of entitlement to 
TDIU will be deferred pending final disposition of the claim for 
a compensable evaluation for service-connected residuals of 
circumcision. 

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for 
residuals of circumcision since his 
discharge from the service.  The RO must 
then obtain copies of the related medical 
records that are not already in the claims 
folder, to include all relevant treatment 
records from Dr. J.G.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure the 
same, the RO must notify the Veteran and 
(a) identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the 
claim; and (d) that the Veteran is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.  The Veteran must be afforded a VA 
genitourinary examination to determine 
current manifestations and severity 
associated with his service-connected 
residuals of a circumcision.  All indicated 
tests and studies are to be performed.  The 
claims file must be made available to the 
examiner for review in conjunction with the 
examination.  The examiner must elicit from 
the Veteran a full history and enumeration 
of symptomatology and identify all 
manifestations of the Veteran's service-
connected residuals of a circumcision; if 
possible disassociating any symptoms of any 
unrelated genitourinary disorder from the 
service-connected condition.  The examiner 
must also comment on the impact of the 
claimed increase in severity of the 
Veteran's service-connected residuals of a 
circumcision, if any, on his employment and 
activities of daily life.  A complete 
rationale for all opinions expressed must 
be provided.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed. 

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.


4.  Thereafter, the RO must readjudicate 
the Veteran's claims on appeal, taking into 
consideration any newly acquired evidence.  
If any of the benefits on appeal remain 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

